DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-16, 19, 20, 21, 23, and 24 are objected to because of the following informalities:  
The phrase “the pressure medium channel” in the last line of claim 12 should be changed to --the pressure medium channel-- to maintain consistency;
In claim 19 the phrase “facing away from the diaphragm valve seat” in lines 5-6 should be changed to --facing way from the diaphragm valve seat of the outlet diaphragm valve-- to clearly differentiate it from the diaphragm valve seat of the inlet diaphragm valve.  Similar amendments should be made to address “the first surface”, “the elastomer diaphragm”, “the second control chamber”, and “the pressure medium flow channel”, for example.  See the differentiation used in the recitations of claim 20;
In claim 21 the phrase “each of the two electromagnetic pilot control valves have” should be changed to --each of the two electromagnetic pilot control valves has-- for grammatical purposes.
The remaining claims are objected to due to their dependency from an objected claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 20.  The phrase “an electromagnetic pilot control valve” is indefinite.  It is unclear to the Examiner whether Applicant intends to recite a new electromagnetic pilot control valve or refer back to one or both of the electromagnetic pilot control valves recited in claim 17.
Re: claim 23.  The phrases “the magnet armature”, “the solenoid valve seat”, and “the magnet coil” lack proper antecedent basis in the claim . 
Re: claim 24. “the holding diaphragm valve” is indefinite.  It is unclear whether Applicant intends to refer back to the diaphragm of the preamble or not.
Allowable Subject Matter
Claim 12-16, 19, and 21 are objected to as set forth above.
Claims 17, 18, and 22 are allowed.
Claims 20, 23, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Response to Arguments
Applicant’s arguments, see pg. 9-13, filed 12/28/21, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments resulting 112 rejections as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
March 26, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657